Case 1:19-cv-02381-LTB-MEH Document 231 Filed 04/27/21 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02381-LTB-MEH

  WALTER CHARNOFF,

         Plaintiff,

  v.

  NANCY LOVING d/b/a ARTSUITE NY,
  ART PORT, LLC,
  STUDIO 41, LLC, and
  DAVID HINKELMAN,

        Defendants.
  _____________________________________________________________________________

          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
  _____________________________________________________________________________

  Michael E. Hegarty, United States Magistrate Judge.

         Before the Court is Defendants’ Motion to Enforce Settlement (ECF 225). The Court held

  an evidentiary hearing yesterday at which the parties argued the Motion and presented evidence.

  Based on a review of that evidence and after considering the parties’ arguments, the Court does

  not find that there is an enforceable settlement agreement. There is simply no clarity on what

  “settlement” document—or even terms—the Court could reasonably enforce with all the redlining

  and back-and-forth between the parties. Therefore, and as described more fully on the record, the

  Court respectfully recommends that District Judge Lewis T. Babcock deny the Motion [filed

  March 31, 2021; ECF 225]. 1



  1
   Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any
  written objections in order to obtain reconsideration by the District Judge to whom this case is
  assigned. Fed. R. Civ. P. 72. The party filing objections must specifically identify those findings
  or recommendations to which the objections are being made. The District Court need not consider
Case 1:19-cv-02381-LTB-MEH Document 231 Filed 04/27/21 USDC Colorado Page 2 of 2




         Respectfully submitted this 27th day of April, 2021, at Denver, Colorado.

                                                       BY THE COURT:




                                                       Michael E. Hegarty
                                                       United States Magistrate Judge




  frivolous, conclusive or general objections. A party’s failure to file such written objections to
  proposed findings and recommendations contained in this report may bar the party from a de novo
  determination by the District Judge of the proposed findings and recommendations. United States
  v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. § 636(b)(1). Additionally, the failure to file
  written objections to the proposed findings and recommendations within fourteen (14) days after
  being served with a copy may bar the aggrieved party from appealing the factual findings and legal
  conclusions of the Magistrate Judge that are accepted or adopted by the District Court. Duffield v.
  Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008) (quoting Moore v. United States, 950 F.2d 656,
  659 (10th Cir. 1991)).


                                                  2
